DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

	Claim 1.  A method comprising:
	receiving a video frame, wherein a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having luminance and/or chrominance values that are selected based on luminance and/or chrominance values of pixels of a third predetermined region of the video frame to create a blending effect that reduces a perceptibility of a watermark encoded into the first set of pixels of the video frame; 
detecting a watermark in the first predetermined region of the video frame;
identifying, within the first set of pixels, one or more contiguous subsets of pixels that correspond to a first pixel value and one or more contiguous subsets of pixels that correspond to a second pixel value;
assigning a first symbol to the one or more contiguous subsets of pixels that correspond to a first pixel value and a second symbol to the one or more contiguous subsets of pixels that correspond to a second pixel value; and
generating, based on the first pixel value and the second pixel value, a first sequence of symbols.

Claim 8.	A system comprising:
one or more processors; and
a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:
receiving a video frame, wherein a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having luminance and/or chrominance values that are selected based on luminance and/or chrominance values of pixels of a third predetermined region of the video frame to create a blending effect that reduces a perceptibility of a watermark encoded into the first set of pixels of the video frame; 
detecting a watermark in the first predetermined region of the video frame;
identifying, within the first set of pixels, one or more contiguous subsets of pixels that correspond to a first pixel value and one or more contiguous subsets of pixels that correspond to a second pixel value;
assigning a first symbol to the one or more contiguous subsets of pixels that correspond to a first pixel value and a second symbol to the one or more contiguous subsets of pixels that correspond to a second pixel value; and
generating, based on the first pixel value and the second pixel value, a first sequence of symbols.

Claim 15.	A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations including:
receiving a video frame, wherein a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having luminance and/or chrominance values that are selected based on luminance and/or chrominance values of pixels of a third predetermined region of the video frame to create a blending effect that reduces a perceptibility of a watermark encoded into the first set of pixels of the video frame; 
detecting a watermark in the first predetermined region of the video frame;
identifying, within the first set of pixels, one or more contiguous subsets of pixels that correspond to a first pixel value and one or more contiguous subsets of pixels that correspond to a second pixel value;
assigning a first symbol to the one or more contiguous subsets of pixels that correspond to a first pixel value and a second symbol to the one or more contiguous subsets of pixels that correspond to a second pixel value; and
generating, based on the first pixel value and the second pixel value, a first sequence of symbols.

Allowable Subject Matter
Claims 1-20 are allowed.

	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including: receiving a video frame, wherein a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having luminance and/or chrominance values that are selected based on luminance and/or chrominance values of pixels of a third predetermined region of the video frame to create a blending effect that reduces a perceptibility of a watermark encoded into the first set of pixels of the video frame; detecting a watermark in the first predetermined region of the video frame; identifying, within the first set of pixels, one or more contiguous subsets of pixels that correspond to a first pixel value and one or more contiguous subsets of pixels that correspond to a second pixel value; assigning a first symbol to the one or more contiguous subsets of pixels that correspond to a first pixel value and a second symbol to the one or more contiguous subsets of pixels that correspond to a second pixel value; and generating, based on the first pixel value and the second pixel value, a first sequence of symbols.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2019/0295208 to Hoarty discloses methods, devices, and computer-program products are provided for adding data to a digital video signal in a visually imperceptible manner. For example, a region of pixels can be identified in a video frame, and one or more pixel characteristics of the region of pixels can be determined. Based on the one or more pixel characteristics of the region of pixels, at least one pixel characteristic of a subset of pixels from the region of pixels can be modified in order to encode a set of data into the region of pixels. An output frame can be provided that includes the modified at least one pixel characteristics for the subset of pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672